Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, 12, and 16 are rejected under 35 USC 102(a)(2) as being anticipated by Leconte US 2019/0005753.
 
     As to claim 1, Leconte teaches a distance measurement system (see figs.3-4) for transmitting and receiving at least one distance measurement signal including a phase detection signal between first and second devices and calculating a distance between the devices based on a phase detection result of the received phase detection signal (abstract, [0050, 0056, 0058, 0064, 0066]), the distance measurement system comprising: a modulation circuit ([0061]) configured to generate the distance measurement signal including a modulated signal obtained by modulating an identification signal; a transmission circuit ([0065] )configured to transmit the distance measurement signal; a reception circuit ([0092]) configured to receive the distance measurement signal; a demodulation circuit ([0063]) configured to demodulate the modulated 

     As to claim 3, Leconte teaches the distance measurement system according to claim 1, wherein the modulation circuit [0061] generates two or more of the distance measurement signals respectively including a plurality of identification signals (fig.3:20) obtained by dividing the identification signal, and the control circuit judges an influence of the interference wave from a demodulation result of at least one of the distance measurement signals ([0063]).
     As to claim 4, Leconte teaches the distance measurement system according to claim 1, wherein the control circuit does not use the phase detection result for calculating the distance between the devices when the control circuit cannot restore the identification signal (esp. c.f. [0027, 0042-0053, 0068-0083]).

     As to claim 5, Leconte teaches the distance measurement system according to claim 1, wherein the transmission circuit and the reception circuit transmit and receive the distance measurement signal a plurality of times to calculate the distance between the devices in the control circuit ([0020, 0027]), and the modulation circuit transmits division modulated signals obtained by dividing the modulated signal with each of the division modulated signals added to the distance measurement signal transmitted a plurality of times ([0061]).
claim 6, Leconte teaches the distance measurement system according to claim 1, wherein the modulation circuit generates a modulated signal obtained by amplitude-modulating the identification signal ([0061]), and the demodulation circuit amplitude-demodulates the modulated signal ([0063]).

     As to claim 7, Leconte teaches the distance measurement system according to claim 6, wherein the control circuit uses a phase detection result in a partial period of the identification signal obtained from a demodulation result of the demodulation circuit for calculating a distance between the devices (abstract, [0050, 0056, 0058, 0064, 0061, 0063, 0066]).

     As to claim 8, Leconte teaches the distance measurement system according to claim 7, wherein the transmission circuit transmits the distance measurement signal including the phase detection signal a signal period of which is shortened in the partial period (esp. c.f. fig.2).

     As to claim 9, Leconte teaches the distance measurement system according to claim 6, wherein the modulation circuit subjects the identification signal to on/off keying modulation, to generate the modulated signal (esp. c.f. [0044, 0050, 0070]).     As to claim 12, Leconte teaches a distance measurement system (see figs.3-4); a transmission circuit configured to transmit distance measurement signal including phase detection signal (abstract, [0050, 0056, 0058, 0064, 0065, 0066]), a modulation circuit ([0061]) configured to generate the distance measurement signal including a modulated signal obtained by modulating an identification signal for identifying a device and transmit the signal with modulated signal 

     As to claim 16, Leconte teaches the distance measurement system according to claim 12, wherein the control circuit does not use the phase detection result for calculating the distance between the devices when the control circuit cannot restore the identification signal (esp. c.f. [0027, 0042-0053, 0068-0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 USC 103(a) as being unpatentable over US 2019/0005753 Leconte. 
                As to claim 10, Leconte teaches the distance measurement system according to claim 6. 
Claim Objections
      Claim 2, 11, 13, 14-15, and 17 appear to present novel subject matter with regards to the restored state mechanism and interference wave output level mechanism for the modulated signal entering zero level.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Bo Fan/
Examiner, Art Unit 3646